In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 02-2177
NATALIA KHARKHAN,
                                                     Petitioner,
                              v.


JOHN D. ASHCROFT,
                                                    Respondent.
                       ____________
                 Petition for Review of an Order
              of the Board of Immigration Appeals
                        No. A70-488-310
                       ____________
    ARGUED JANUARY 17, 2002—DECIDED JULY 16, 2003
                    ____________


 Before BAUER, POSNER, and EVANS, Circuit Judges.
  BAUER, Circuit Judge. Petitioner-Appellant Natalia
Kharkhan seeks review of a Board of Immigration Appeals
(“BIA”) decision affirming the Immigration Court’s denial
of her applications for special rule cancellation of remov-
al, asylum, and withholding of removal, and its resulting
order of voluntary removal. For the reasons set forth here-
in, we affirm the decision of the BIA.


                     BACKGROUND
  Kharkhan, a native of the former Union of Soviet Social-
ist Republics and a citizen of the Republic of Ukraine,
2                                                No. 02-2177

entered the United States with a valid six-month, non-
immigrant, visitor-for-pleasure visa in August 1990. Her
initial application for asylum, signed in November 1990,
was denied following a February 1991 interview with the
Immigration and Naturalization Service (“INS”).1 In Au-
gust 1997, the INS commenced proceedings for Kharkhan’s
removal from the United States. Kharkan conceded her
removability based on her failure to depart under the
terms of her visa and submitted written applications for
special rule cancellation of removal under 8 U.S.C. § 1229b
(“cancellation”), asylum under 8 U.S.C. § 1158, withhold-
ing of removal under 8 U.S.C. § 1231 (“withholding”), and
voluntary departure under 8 U.S.C. § 1229c.
  At a hearing before an Immigration Judge (“IJ”) in
September 1998, Kharkhan testified in support of her
cancellation application that she has a U.S.-born son (then
four years old) by her husband, also a visa overstay from
the Ukraine, whom she married one week prior to the
hearing. In support of her asylum and withholding ap-
plications, she further testified that her removal would
subject her to economic hardship as well as the dangers
of an uncontrolled Ukrainian criminal element, and that
she is a victim of past religious persecution. Her econom-
ic hardship, she explained, consisted of (i) favorable eco-
nomic conditions in the United States relative to those in
the Ukraine, (ii) the loss of her employment in the Ukraine
subsequent to her arrival here, (iii) employment as a pre-
requisite to obtaining a residence in the Ukraine, and (iv)


1
   We note that, with the passage on November 25, 2002, of the
Homeland Security Act, the BIA and other enforcement, inves-
tigative, and administrative law components of the now defunct
INS were incorporated into the newly created Bureau of Citi-
zenship and Immigration Services under the authority of the
Department of Homeland Security; however, the transition is
of little practical import to our disposition of the matter.
No. 02-2177                                                     3

her fear of an inability to support herself were she to
return. With respect to her claim of religious persecution,
she testified that she practiced her religion clandestinely
in the Ukraine for fear of persecution by the former Soviet
regime, which (because it proscribed all religions) did not
officially recognize the Ukrainian Catholic Church, of which
she is a member. By her own account, however, “[n]obody
was discriminated or persecuted. We were just not al-
lowed to go to church, and . . . we didn’t go because we
were afraid we would be persecuted.” Moreover, according
to both Kharkhan’s testimony and the Ukraine country
profile published by the U.S. State Department’s Bureau
of Eurasian and European Affairs, Catholic churches are
now open in the Ukraine and the 1996 Ukrainian con-
stitution guarantees religious freedom to all.2
  Following the September 1998 hearing, the IJ, having
found Kharkhan removable as charged, denied her special
rule cancellation, asylum, and withholding applications,
and alternatively granted her application for voluntary
departure. The IJ’s oral and written opinions explained
that Kharhkan’s cancellation application lacked the requi-
site showings, under 8 C.F.R. § 1240.58, that removal
would subject her and her son to “extreme hardship.” In
denying her asylum and withholding applications, the IJ
cited, inter alia, the following factors: First, her initial
asylum application, which was, by her own admission, mo-
tivated by her loss of employment in the Ukraine, conceded


2
   Relevant provisions of the Ukrainian constitution include the
following:
    Every person has the right to freedom of personal philosophy
    and religion. This right includes the freedom to profess or
    not to profess any religion, to perform alone or collectively
    and without constraint religious rites and ceremonial rituals,
    and to conduct religious activity.
KONST. UKR. ch. II, art. 35. (1996).
4                                                No. 02-2177

that she suffered no mistreatment on account of any
protected ground for asylum or withholding of removal.
Second, her claim of economic hardship was not a prop-
er ground for asylum or withholding of removal. Third,
because the former Soviet regime’s restrictions on reli-
gious worship were not particularized to her, and because
Catholics may now freely worship in the Ukraine, her
claim of religious persecution, raised for the first time
in her second asylum application, was without merit.
  Kharkhan appealed from the IJ’s decision and, in April
2002, the BIA affirmed without opinion. She now peti-
tions this Court for review of the decision of the BIA.


                        ANALYSIS
  Kharkhan challenges the IJ’s denials of her applica-
tions for cancellation, asylum, and withholding, and fur-
ther argues that the conduct of the IJ during the Septem-
ber 1998 hearing effected a violation of her right to due
process of law. We address each of these claims in turn.
  8 U.S.C. § 1229b(b)(1) provides for the cancellation, under
limited circumstances, of the removal of deportable aliens
at the discretion of the Attorney General. With respect to
judicial review of orders of removal, relevant statutory
provisions include the following:
    Denials of discretionary relief. Notwithstanding any
    other provision of law, no court shall have jurisdiction
    to review . . . any judgment regarding the granting of
    relief under [inter alia, 8 U.S.C. § 1229b] or . . . any
    other decision or action of the Attorney General the
    authority for which is specified under this title to be
    in the discretion of the Attorney General . . . .
8 U.S.C. § 1252(a)(2)(B)(i) & (ii). Here, the BIA’s affirmance
of the IJ’s decision constitutes a final judgment on the
part of the Attorney General regarding the denial to
No. 02-2177                                                    5

Kharkhan of relief under § 1229b. See, e.g., Iddir v. INS,
301 F.3d 492, 497 (7th Cir. 2002) (noting, in dicta, that
denial of applications on the merits under one of the
sections enumerated in § 1252(a)(2)(B)(i) (of which § 1229b
is one) likely constitutes a “judgment,” “decision,” or “ac-
tion” contemplated in § 1252(a)(2)(B)). As such, pursuant
to 8 U.S.C. § 1252, this Court lacks jurisdiction to review
the denial of Kharkhan’s application for special rule can-
cellation of removal.
  With respect to Kharkhan’s remaining claims, the proper
object of our review is the decision of the IJ, rather than
that of the BIA, as the latter issued without opinion. See
8 C.F.R. § 1003(a)(7). We review the IJ’s denial of
Kharkhan’s asylum application under the highly deferen-
tial substantial evidence standard, Usinovic v. INS, 313
F.3d 1025, 1029 (7th Cir. 2002), see also Gonzalez v. INS,
77 F.3d 1015, 1021 (7th Cir. 1996), and will affirm the
BIA’s decision so long as the asylum eligibility finding
is “supported by reasonable, substantial, and probative
evidence on the record considered as a whole,” INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992). Only where the evi-
dence of an applicant’s well-founded fear of future persecu-
tion is “so compelling that no reasonable factfinder could
fail to find the requisite fear of persecution” will we reject
the IJ’s finding of asylum eligibility. 502 U.S at 481; see
also 8 U.S.C. § 1252(b)(4)(d).
  In order to establish asylum eligibility, an alien must
prove that she is a refugee who has suffered “persecution
or a well-founded fear of persecution” in her country of
origin on account of one of five statutorily protected
grounds: (i) race, (ii) religion, (iii) nationality, (iv) member-
ship in a particular social group, or (v) political opinion.
8 U.S.C. § 1101(a)(42)(A). She must also demonstrate that
she would be singled out for persecution based on one of
these grounds. See, e.g., Milosevic v. INS, 18 F.3d 366, 373
(7th Cir. 1994); Tamas-Mercea v. Reno, 222 F.3d 417, 423
6                                              No. 02-2177

(7th Cir. 2000). Kharkhan has made no such showing. Her
concerns that removal to the Ukraine would limit her
employment prospects and expose her to the dangers of
an uncontrolled criminal element, however justified as
reasons for desiring to remain here, do not amount to
a well-founded fear of persecution on the basis of any of
the protected grounds. Nor, consequently, do they satisfy
her burden of proving her asylum eligibility.
  Kharkhan also argues that the IJ erred in finding that
she failed to establish her status as a victim of past reli-
gious persecution. Even assuming, arguendo, that she
established past persecution, the more significant issue
for purposes of our review is whether, considering the
changes that have occurred in the post-Soviet Ukraine,
she has established a well-founded fear of future religious
persecution. As this Court stated in Angoucheva v. INS,
the presumption in favor of granting asylum to an alien
who establishes past persecution “may be overcome by
evidence suggesting that conditions in the alien’s home
country have changed to such an extent that she no
longer is in danger of persecution there.” Angoucheva,
106 F.3d 781, 788 (7th Cir. 1997); see also 8 C.F.R.
§§ 208.13(b)(1)(i)(A) and 208.16(b)(1)(A). The fundamental
political changes that occurred in the Ukraine between her
arrival in 1991 and the September 1998 hearing leave
Kharkhan with no reasonable basis for fear of persecu-
tion as a member of the Ukrainian Catholic Church; indeed,
she conceded as much during her hearing. As such, to the
extent that the IJ’s finding that Kharkhan was not a
victim of past religious persecution was erroneous, so
too was it harmless. Moreover, his determination that
Kharkhan showed no requisite fear of persecution was
entirely reasonable based upon the evidence presented,
and the denial of her asylum application was thus proper.
  The denial of Kharkhan’s asylum application also pre-
cludes the granting of her withholding of removal ap-
No. 02-2177                                                7

plication, as asylum eligibility exacts a less rigorous bur-
den of proof than eligibility for withholding. To prove
withholding of removal eligibility, an alien must demon-
strate that she is more likely than not to suffer persecu-
tion on account of one of the five statutorily protected
grounds; whereas, to prove asylum eligibility, she need
only prove her well-founded fear of such persecution.
Ahmad v. INS, 163 F.3d 457, 463 (7th Cir. 1999). “Since
we find that [Kharkhan] did not satisfy [her] burden of
proving a well-founded fear of persecution, it necessarily
follows that [s]he has also failed to satisfy [her] burden
for the more stringent clear probability of persecution
standard to qualify for withholding of deportation.” See id.
  Finally, Kharkhan claims that the IJ’s conduct during
the September 1998 hearing deprived her of due process
of law, because (i) his inquiries into her personal life
and moral character demonstrated his bias against her
and (ii) the immediate issuance of his oral opinion at
the hearing’s conclusion suggests that he failed to con-
sider all of the evidence presented. Kharkhan cites a
lengthy passage from this Court’s opinion in Iliev v. INS,
for the valid proposition that immigration proceedings
ought to be “conducted in accord with the best of our
tradition of courtesy and fairness.” Iliev, 127 F.3d 638, 643
(7th Cir. 1997). However, like the petitioner in Iliev,
Kharkhan has failed to allege any discourteous or unfair
conduct on the part of the IJ that amounts to a due process
violation. See id. “The Immigration Judge has broad
discretion to control the manner of interrogation in order
to ascertain the truth,” see id., and, insofar as his ques-
tions sought to clarify Kharkhan’s immigration status
and eligibility for cancellation, asylum, withholding, and
voluntary departure, they were permissible, see Flores-
Leon v. INS, 272 F.3d 433, 440 (7th Cir. 2001). Not only
does Kharkhan fail to establish bias against her on the
part of the IJ, but she is also unable to demonstrate, as
8                                              No. 02-2177

she must in order to prevail on her due process claim,
that his conduct prejudiced her. See, e.g., Roman v. INS,
233 F.3d 1027, 1033 (7th Cir. 2000). Because she sug-
gests no manner, nor do we discern any, in which the IJ’s
questions or his issuance of a decision at the conclusion
of a full and fair hearing affected the final disposition of
her applications, her due process claim fails.
 The decision of the Board of Immigration Appeals is
AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—7-16-03